Citation Nr: 1033408	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-02 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a right ankle 
sprain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active military service from March 1972 to March 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran contends that he sustained a severe right ankle 
sprain in service and that he continues to experience pain in his 
right ankle as a result.  In April 2006, he was afforded a VA 
examination in connection with this claim.  An x-ray report 
reviewed at the examination indicated minimal arthritis, and the 
examiner diagnosed a right ankle sprain.  The examiner stated 
that, "Any relationship of his current symptoms to a 33-year-old 
injury is speculative."  In a May 2009 remand, the Board noted 
that where an examiner is unable to give an opinion without 
resorting to mere speculation, there is no opinion; the medical 
opinion is afforded no weight for or against a Veteran's claim.  
See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  

The Board also noted that VA has a responsibility to make 
reasonable efforts to assist in obtaining evidence necessary to 
substantiate a claim, including providing an examination adequate 
for the purposes of the claim.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  The Board found, therefore, 
that the April 2006 examination was inadequate to decide the 
Veteran's claim.  Citing to 38 U.S.C.A. § 5103A(d)(2) 


(West 2002) and 38 C.F.R. § 3.159(c)(4)(i) (2009), the Board 
remanded the case in May 2009

to schedule the Veteran for a VA 
examination to obtain a medical opinion 
regarding the medical probability that the 
Veteran's right ankle arthritis is 
attributable to military service.  (The 
Board recognizes that a certain amount of 
conjecture or speculation is required to 
formulate any forensic opinion.  The 
examiner should be asked to use his/her 
judgment to state the medical probabilities 
based on the facts, even if some conjecture 
is required.)  

Subsequently, an examination was conducted in April 2010.  After 
reviewing the record, the examiner diagnosed chronic right ankle 
sprain and stated, "It is this examiner's opinion that again it 
would be purely speculative to relate his current symptomatology 
to his ankle sprain 33 years ago."  No rationale was given.  

The April 2010 examiner's opinion is almost identical to the 
April 2006 examiner's opinion and continues to be inadequate.  
However, the RO accepted the examination report, continued to 
deny the Veteran's claim, and returned the file to the Board.  RO 
compliance with remand directives is not optional or 
discretionary and the Board errs as a matter of law when it fails 
to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  Accordingly, remand is again required for compliance 
with the Board's May 2009 remand.  

Accordingly, the case is remanded for the following actions: 

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence, 
to include the names and addresses of all 
health providers who have evaluated or 
treated him for a right ankle disorder 
since May 


2009.  Based on his response, the RO must 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that he is ultimately responsible for 
providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.  

2.  The Veteran must be afforded the 
appropriate VA examination to determine 
the etiology of any right ankle disorder 
found.  All pertinent symptomatology and 
findings must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and be reviewed 
by the examiner in conjunction with the 
requested study.  Following a review of 
the service and post-service medical 
records, the clinical examination, and 
with consideration of the Veteran's 
statements, the examiner must state 
whether any current right ankle disorder 
is related to service.  In this regard, 
the examiner must discuss and distinguish 
the previous VA medical opinions.  
Complete rationale for all opinions 
must be provided.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, it 
must be so stated, and the examiner 
must provide the reasons why an 
opinion would require speculation.  
The report prepared must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.  

5.  After the above development has been 
completed, the Veteran's claim for 
service connection for a right ankle 
disorder must be readjudicated.  If the 
claim on appeal remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


